Case 0:19-cv-62693-BB Document 30-1 Entered on FLSD Docket 01/24/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 19-62693-CIV-BLOOM

  ABS-CBN CORPORATION, et al.,
                 Plaintiffs,
  vs.

  ABSCBNPINOY.COM, et al.,
                 Defendants.
                                                    /

    DECLARATION OF CHRISTINE ANN DALEY IN SUPPORT OF PLAINTIFFS’
   MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT AGAINST DEFENDANTS

         I, Christine Ann Daley, declare and state as follows:

         1.      I am an attorney duly authorized and licensed to practice law before all courts in

  the State of Florida and the Southern District of Florida. I am counsel of record for ABS-CBN

  Corporation, ABS-CBN Film Productions, Inc. d/b/a Star Cinema, and ABS-CBN International

  Corporation (hereinafter collectively, “Plaintiffs” or “ABS-CBN”) in the above captioned action.

  I submit this Declaration in support of Plaintiffs’ Motion for Entry of Final Default Judgment

  against Defendants, the Individuals, Partnerships and Unincorporated Associations Identified on

  Schedule “A” on Plaintiffs’ Motion for Entry of Final Default Judgment (“Defendants”). I make

  this declaration of my own personal knowledge and, if called as a witness, I could and would

  testify competently to the truth of the matters set forth herein.

         2.      On October 29, 2019, ABS-CBN filed its Complaint against Defendants, D.E. 1.

         3.      On October 29, 2019, ABS-CBN filed its Ex Parte Application for Entry of

  Temporary Restraining Order and Preliminary Injunction (the “Application for TRO”), D.E. 5. I

  hereby incorporate by reference all factual allegations contained in my declaration in support of

  Plaintiffs’ Application for TRO, D.E. 5-2.
Case 0:19-cv-62693-BB Document 30-1 Entered on FLSD Docket 01/24/2020 Page 2 of 3




           4.     On October 31, 2019, this Court entered a Sealed Order Granting Ex Parte

  Temporary Restraining Order (the “Temporary Restraining Order”), D.E. 10, entered on docket

  November 1, 2019, and subsequently converted the temporary restraining order into a

  preliminary injunction on November 13, 2019, D.E. 20.

           5.     The TRO and Preliminary Injunction required, inter alia, certain advertising

  services associated with Defendants, to identify and restrain all funds and to divert to a holding

  account for the trust of the Court all funds currently in, or which during the pendency of the Order

  come in to, Defendants’ associated payment accounts, including all accounts tied to, associated

  with, or that transmit funds into Defendants’ respective payment accounts, and divert those funds

  to a holding account for the trust of the Court.

           6.     On October 29, 2019 ABS-CBN filed its Motion for Order Authorizing Alternate

  Service of Process, D.E. 6, which the Court granted October 31, 2019, D.E. 8.

           7.     Pursuant to the Court’s Order Granting Motion for Alternate Service, ABS-CBN

  served each Defendant with a copy of its respective Summons and the Complaint via electronic

  mail and publication service on November 8, 2019. See D.E. 22, Proof of Service on file with the

  Court.

           8.     The time allowed to respond to the Complaint has expired.

           9.     To date, no Defendant has filed any responsive pleadings to the Complaint, nor

  has any Defendant requested an enlargement of time to respond to the Complaint, nor has any

  Defendant entered a formal appearance pro se or by counsel on its behalf.

           10.    I am informed and believe Defendants are not infants or incompetent persons.

           11.    I am informed and believe the Servicemembers Civil Relief Act does not apply.




                                                     2
Case 0:19-cv-62693-BB Document 30-1 Entered on FLSD Docket 01/24/2020 Page 3 of 3




         12.     On December 26, 2019, ABS-CBN filed its request for Clerk’s Entry of Default

  against Defendants, D.E. 27. The Clerk subsequently entered default against each Defendant on

  December 27, 2019, D.E. 28.

         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct. Executed this 24th day of January, 2020, at Arlington, Virginia.




                                                  3
